     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 1 of 27



 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Jill M Steigleman,                              No. CV-19-08060-PCT-ROS
10                 Plaintiff,                        ORDER
11   v.
12   Symetra Life Insurance Company,
13                 Defendant.
14
15         Plaintiff Jill Steigleman, through the business she owned and operated, purchased
16   long-term disability coverage from Defendant Symetra Life Insurance Company. In 2017,
17   Steigleman filed a disability claim, stating she was unable to work due to neck pain.
18   Symetra eventually approved the claim and began paying benefits but Steigleman believes
19   the way her claim was handled constituted a breach of contract and the tort of bad faith.
20   After Steigleman filed this suit asserting those state-law claims, Symetra repeatedly
21   admitted Steigleman’s state-law claims were proper.         That is, Symetra admitted
22   Steigleman’s claims were “not governed by the Employee Retirement Income Security Act
23   of 1974.” (Doc. 8 at 2). But not long after making those representations, Symetra changed
24   positions and argued Steigleman’s claims are subject to ERISA. (Doc. 27). The Court did
25   not resolve the applicability of ERISA at the outset and the parties proceeded with
26   discovery.
27         Symetra now seeks summary judgment on two bases. First, Symetra argues ERISA
28   applies, Steigleman’s state-law claims are preempted, and she must pursue the remedies
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 2 of 27



 1   available under ERISA. Second, if ERISA does not apply, Symetra believes Steigleman
 2   lacks sufficient evidence to support her state-law claims.       Steigleman opposes both
 3   arguments but spends most of her time arguing there is sufficient evidence supporting her
 4   state-law claims.
 5          The facts viewed in the light most favorable to Steigleman establish ERISA applies
 6   to her claims.      Steigleman, perhaps inadvertently, established one or more ERISA-
 7   governed plans when her company offered and paid for various forms of insurance to its
 8   employees.       Regarding the disability coverage, Steigleman and her employees had
 9   coverage from the same company and Steigleman’s company paid the disability premiums
10   for Steigleman and the other employees. Therefore, there was an ERISA-governed plan
11   regarding disability coverage and Symetra’s motion for summary judgment will be granted
12   on that basis.
13          But even if Steigleman’s company did not create an ERISA-governed plan
14   regarding disability coverage, there is no genuine dispute of material fact regarding her
15   state-law claims and those claims fail as a matter of law. The initial denial of Steigleman’s
16   claim was due to inaccurate information received from Steigleman’s treating physician.
17   Once that information was corrected, Symetra approved the claim. In approving the claim,
18   Symetra informed Steigleman that benefits may be limited to twelve months but Symetra
19   never relied on that limitation to deny benefits. Symetra also suspended benefits when it
20   learned Steigleman started a new job.         It is undisputed, however, that Symetra’s
21   information was accurate. When Steigleman later informed Symetra she had rejected the
22   new position, Symetra continued to pay benefits. These actions do not meet the objective
23   and subjective requirements for a bad faith claim under Arizona law.
24                                        BACKGROUND
25             The following is a simplified version of events, presented in the light most
26   favorable to Steigleman.
27          A. Establishment of Business and Purchase of Coverage
28          In 2008, Steigleman established Steigleman Insurance Agency, LLC, which she


                                                 -2-
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 3 of 27



 1   owned and operated. Under that LLC, Steigleman worked as an agent selling Farm Bureau
 2   Financial Services insurance. (Doc. 140 at 3). As an agent for Farm Bureau, Steigleman
 3   was eligible to join “The Agents Association” (“TAA”). As described by Steigleman, TAA
 4   is “a complex entity in that it is a nonprofit organization created solely for the purpose of
 5   [Farm Bureau] agents to be able to communicate with [Farm Bureau] management
 6   anything they feel could potentially make our policies and/or . . . members . . . better off.”
 7   (Doc. 131-12 at 53). In other words, TAA is an organization that individual agents
 8   voluntarily join and TAA then advocates on behalf of its members with Farm Bureau
 9   management. (Doc. 131-12 at 110).
10          While the parties do not make it entirely clear, they appear to agree that at all times
11   relevant to this case, TAA had a contract with an insurance broker known as “mgc group.”
12   (Doc. 131-12 at 115). Pursuant to that contract, mgc “created a world-class benefits
13   packaged designed specifically for [TAA].” (Doc. 131-12 at 151). That package allowed
14   agents who were members of TAA to purchase, among other benefits, long-term disability
15   insurance. (Doc. 131-12 at 151). The long-term disability insurance was offered pursuant
16   to a group disability policy obtained from Symetra. Enrollment and premium collection
17   were handled by mgc.
18          Steigleman first purchased long-term disability coverage with Symetra in June
19   2009. (Doc. 131-7 at 2). At the times relevant to this case, the premiums were paid by
20   Steigleman Insurance Agency.1 Under the terms of Steigleman’s policy, she would be
21   “disabled” if she could not perform the “material and substantial duties of [her] regular
22   occupation” and her income fell to “less than or equal to 99% of [her] pre-disability
23   earnings.” (Doc. 131-2 at 22). In the event she was disabled, Steigleman would receive
24   “60% of her basic monthly pre-disability earnings to a maximum monthly benefit of
25   $15,000.” (Doc. 131-9 at 21; Doc. 131-2 at 6).
26          As of 2016, Steigleman Insurance Agency employed two other individuals. Those
27
     1
       The record discloses that, as of 2016, the premiums were being paid by Steigleman
28   Insurance Agency. (Doc. 131-8 at 3). Neither party has provided evidence how the
     premiums were paid prior to that date.

                                                 -3-
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 4 of 27



 1   employees were offered a variety of benefits including health insurance and long-term
 2   disability coverage through the same arrangement involving TAA and mgc. The record
 3   does not indicate when the disability coverage was first offered or accepted by the
 4   employees. But as of December 2016, both employees had long-term disability coverage.
 5   (Doc. 131-8 at 2, 3). The employees’ coverage was through Symetra but differed slightly
 6   from the coverage applicable to Steigleman. For the employees, they would be “disabled”
 7   if they experienced a 20% decrease in pre-disability earnings and, unlike Steigleman’s
 8   maximum benefit of $15,000 per month, the maximum monthly benefit for the employees
 9   was $7,500. (Doc. 142-9 at 6). The employees did not pay the premiums themselves.
10   (Doc. 131-12 at 50). Instead, Steigleman Insurance Agency paid the entire premiums on
11   the employees’ behalf.
12          B. Steigleman Applies for Benefits
13          As of early 2017, Steigleman was experiencing serious neck problems. On May 30,
14   2017, Steigleman’s orthopedic surgeon, John Ehteshami, operated on her neck. Steigleman
15   had a follow-up appointment with Dr. Ehteshami on June 14, 2017. (Doc. 131-6 at 2). As
16   explained later, there are two versions of Dr. Ehteshami’s notes from that follow-up
17   appointment. The original version of the notes indicated Steigleman had no difficulty
18   swallowing or speaking. The notes also indicated Steigleman’s “[g]rip strength, wrist
19   extensor and flexors, biceps and triceps [were] 5/5.”          Under the section labeled
20   “assessment,” the notes recounted Steigleman was “doing well” and the “plan” was for her
21   to “continue her activities as she [had] been doing.” (Doc. 131-6 at 2). The original version
22   of the notes did not indicate Steigleman had any restrictions regarding activities or
23   working.
24          In July 2017, Steigleman applied for long-term disability benefits from Symetra.
25   (Doc. 131-4 at 2). In the application, Steigleman stated she was “unable to work due to . . .
26   disc stenosis.” Steigleman claimed she had experienced “pain [for] many years,” she had
27   “5 herniated discs in neck,” and those discs had required surgery. In one portion of the
28   application Steigleman indicated she was “still attempting [to work] each day as possible”


                                                 -4-
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 5 of 27



 1   and she was working part time, but elsewhere in the application she indicated she stopped
 2   working May 30, 2017, and had not returned to work. (Doc. 131-4 at 2, 3). Steigleman
 3   identified her previous salary as $27,430 per month.
 4          The application form included a section completed by one of Steigleman’s medical
 5   providers, Nurse Practitioner Christina Trujillo. That section stated Steigleman had
 6   “chronic neck pain” and had been “advised . . . to stop working” on July 7, 2017. (Doc.
 7   131-4 at 6). The form also stated Steigleman was not able to return to work.
 8          On August 3, 2017, Symetra called Steigleman and left a voicemail asking for a
 9   return call. That same day, Symetra reviewed the information they had received from
10   Steigleman. (Doc. 131-3 at 19). After a few missed calls between the parties, Steigleman
11   eventually spoke with a Symetra representative regarding the claim. (Doc. 131-3 at 19,
12   Doc. 131-11 at 7). Steigleman explained she had been out of work since May 30, 2017 but
13   she planned to resume physical therapy on September 1, 2017, and she hoped to return to
14   work on January 1, 2018. Symetra informed Steigleman she would need to submit
15   information regarding her earnings so, if she were found disabled, Symetra could “calculate
16   salary and benefit percentage.” (Doc. 131-3 at 19).
17          Steigleman did not immediately submit her earnings information. On August 29,
18   2017, Steigleman called Symetra and was told she needed to submit her earnings “for May
19   until now.” (Doc. 131-3). Steigleman was also told of the “90-day elimination period.”
20   That period meant Steigleman’s long-term disability benefits would only begin “90 days
21   after the date disability begins.” (Doc. 131-2 at 6). Thus, assuming Steigleman had
22   become disabled as of May 30, 2017, the elimination period would be through August 27,
23   2017, and benefits would be payable only if she remained disabled after that date. (Doc.
24   131-3 at 19). On September 6, 2017, Symetra faxed a request for medical records to Dr.
25   Ehteshami’s office. (Doc. 131-3 at 18). Symetra called Dr. Ehteshami’s office on
26   September 15, 2017, to ensure the request had been received. Symetra also received an
27   invoice from Dr. Ehteshami’s office for the medical records, which was paid the same day.
28          Dr. Ehteshami’s office provided Symetra the medical records and someone on his


                                                -5-
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 6 of 27



 1   staff also filled out and provided Symetra a “Patient’s Restrictions and Capabilities” form.
 2   That form, completed on September 21, 2017, stated Steigleman was “doing well” with
 3   “strength increasing.” (Doc. 131-4 at 14). The form indicated Steigleman could lift up to
 4   40 pounds “frequently” and could carry up to 20 pounds “frequently.” (Doc. 131-4 at 13).
 5   The form also stated Steigleman could “occasionally” bend/twist, squat, crawl, reach, use
 6   a computer keyboard, and use a computer mouse. (Doc. 131-4 at 5). All of these
 7   restrictions were labeled with the handwritten comment “per patient ability.” Crucially,
 8   the form stated “Patient released to return to work with restrictions” as of “8/30/2017.”
 9   And on the line of the form asking “Can patient work full time?” Dr. Ehteshami’s staff
10   checked “Yes.” (Doc. 131-4 at 13). Dr. Ehteshami signed the form but, as he explained
11   later at his deposition, he did not fill out the form himself. (Doc. 131-13 at 8). Symetra
12   called Dr. Ehteshami’s office on October 2, 2017, seeking clarification of the “per patient
13   ability” statement. Dr. Ehteshami’s office stated that refers to “the testing [Dr. Ehteshami]
14   did, [and] is not referring to what [Steigleman] is reporting.” (Doc. 131-3 at 18; Doc. 131-
15   11 at 51).
16          On October 5, 2017, Symetra received notes from Steigleman’s physical therapist.
17   Those notes indicated that, as of July 6, 2017, Steigleman had “moderate limitation with
18   walking, severe[] limitation with recreational exercise, mild limitation with sitting.” (Doc.
19   131-3 at 17). The notes from a follow-up appointment on September 12, 2017, recounted
20   Steigleman was “very sore” after the previous week’s exercises but she had “increased
21   function.” At another appointment on September 14, 2017, Steigleman reported she was
22   “starting to feel stronger.” And a week after the September 14 appointment, Steigleman
23   reported she was “feeling progressively better.” (Doc. 131-3 at 17).
24          Nurse Trujilla also provided medical records and filled out a “Patient’s Restrictions
25   and Capabilities” form. That form, dated October 18, 2017, differed substantially from
26   what had been reported by Dr. Ehteshami. Nurse Trujilla indicated Steigleman could
27   “never” lift or carry more than ten pounds and she could “never” bend/twist her neck. (Doc.
28   131-4 at 16). Nurse Trujillo stated these restrictions were through March 2018. Nurse


                                                 -6-
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 7 of 27



 1   Trujillo also stated Steigleman was not able to work full time and the date of her return to
 2   work was “unknown.” In the “comments” section, however, Nurse Trujillo stated “spine
 3   surgeon will release for work.” (Doc. 131-4 at 16).
 4          On October 13, 2017, Steigleman spoke with Symetra. Part of that call involved
 5   Symetra again asking Steigleman for records regarding her earnings. (Doc. 131-11 at 56).
 6   But during the call Steigleman informed Symetra that she had seen Dr. Ehteshami on
 7   October 11, 2017, and he had told her to “take a couple weeks off” from physical therapy
 8   and “he signed something that said don’t work ‘til January 1st.” (Doc. 131-11 at 58).
 9   Based on what Steigleman said, Symetra immediately sent a request to Dr. Ehteshami for
10   updated records. Dr. Ehteshami did not provide those records.
11          On October 26, 2017, Symetra sent a letter to Steigleman denying her claim. (Doc.
12   131-9 at 12). The letter explained the information received from Dr. Ehteshami was that
13   she had been “released to return to work with restrictions August 30, 2017 and that [she
14   was] able to work full-time.” (Doc. 131-9 at 13). Symetra noted Nurse Trujillo offered a
15   different opinion but Nurse Trujillo also indicated she would defer to Dr. Ehteshami
16   regarding Steigleman’s ability to return to work. Based in large part on Dr. Ehteshami’s
17   opinion that Steigleman could return to work as of August 30, 2017, Symetra denied “any
18   and all liability” on the claim.2 (Doc. 131-9 at 16).
19          Shortly after receiving the denial, Steigleman contacted Dr. Ehteshami’s office and
20   asked about the accuracy of the June 14 visit notes. (Doc. 131-11 at 178). Steigleman
21   asked for an explanation why Dr. Ehteshami had indicated she could return to work. (Doc.
22   131-12 at 85). At some point thereafter, Dr. Ehteshami’s notes regarding the June 14 visit
23   were changed. Instead of rating her strength as “5/5,” the notes were changed to rate her
24   strength at “3/5.” The notes were also changed to include “with restrictions” such that they
25   2
       Accepting that Steigleman was disabled as of May 30, 2017, and given the 90-day
     elimination period, she was eligible for long-term disability benefits as of August 27, 2017.
26   Thus, if Steigleman had not been able to return to work until August 30, 2017, there would
     be a few days where she was disabled and eligible for benefits. However, Steigleman’s
27   earnings from July 30, 2017 through August 27, 2017, were more than 99% of her “pre-
     disability earnings,” meaning she did not meet the income requirements to be found
28   “disabled” and the elimination period was not met as of August 30, 2017. (Doc. 131-9 at
     16).

                                                 -7-
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 8 of 27



 1   stated Steigleman was to “continue her activities as she has been doing with restrictions.”
 2   (Doc. 131-11 at 102). During his deposition, Dr. Ehteshami did not know if the June 14
 3   notes had been revised, did not believe his staff members had the ability to do so, and had
 4   no explanation how the notes could have been changed. (Doc. 131-13 at 23, 28). It is
 5   undisputed, however, that Symetra only had the original version of the June 14 notes at the
 6   time of the initial denial.
 7          After receiving revised information from Dr. Ehteshami, Symetra approved
 8   Steigleman’s claim for long-term disability on February 6, 2018. (Doc. 131-9 at 18). The
 9   approval letter explained the policy had a twelve-month limitation for a disability “caused
10   or contributed to by . . . special conditions.” (Doc. 131-9 at 19). The policy defined
11   “special conditions” as including “musculoskeletal and connection tissue disorders of the
12   neck and back, including any disease, disorder, injury, sprain, or train of the joints or
13   adjacent soft tissue and muscles of the cervical, thoracic, and lumbosacral regions.” (Doc.
14   131-9 at 19).     That limitation was subject to an exception for “[r]adiculopathies,3
15   documented by electromyogram and causing measurable neurological weakness.” (Doc.
16   131-9 at 40). Symetra referenced this policy language and stated Steigleman was being
17   approved for only twelve months of benefits at that time. (Doc. 1319- at 20). Symetra
18   stated it would continue to monitor the claim. Finally, the letter asked Steigleman to submit
19   additional income documents so the correct starting date for benefit payments could be
20   calculated. Steigleman and Symetra then exchanged extensive written communications
21   regarding the documentation of Steigleman’s income. It is undisputed that Symetra
22   eventually paid all benefits Steigleman believes she was entitled to receive.
23          In approximately August 2018, Symetra conducted an internal review and
24   concluded the “special conditions” limitation would not apply. (Doc. 141-3 at 4). At that
25   time, Symetra changed its own files to reflect the limitation would not apply. Symetra did
26
     3
      The policy does not contain a specialized definition of this term. The standard definition
27   of “radiculopathy” is “[d]ysfunction of one or more spinal nerve roots, characterized by
     pain and sensory and motor disturbances and often caused by compression.” Kara M. v.
28   Comm’r of Soc. Sec., No. C20-5304-BAT, 2020 WL 6144816, at *1 (W.D. Wash. Oct. 20,
     2020).

                                                 -8-
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 9 of 27



 1   not inform Steigleman of its decision until December 7, 2018. On that date Symetra wrote
 2   to Steigleman and explained it had “received updated medical information, and completed
 3   an updated medical review, which confirmed Ms. Steigleman’s disability [was] not due to
 4   a condition limited” by the policy. (Doc. 131-9 at 41). Therefore, the twelve-month
 5   limitation did not apply and Steigleman, if she remained disabled, could receive benefits
 6   until June 2035. The December 7 letter closed, however, by noting Symetra had received
 7   information that Steigleman had “returned to work [on] November 17, 2018.” (Doc. 131-
 8   9 at 41). Based on Steigleman apparently starting to work again, Symetra suspended
 9   further payments until it could gather additional information regarding Steigleman’s work.
10          Upon receiving the December 7 letter, Steigleman sent Symetra an explanation that
11   she was not, in fact, working again. (Doc. 131-9 at 44). That explanation, dated December
12   14, 2018, stated Steigleman had been “appointed briefly to work with” a Farm Bureau
13   agent. (Doc. 131-9 at 44). That position had fallen through, however, because it would
14   have required Steigleman spend time at an office “5 hours from [her] house.” (Doc. 131-
15   9 at 44). On January 7, 2019, Symetra informed Steigleman her benefits would continue
16   to be paid. (Doc. 131-9 at 69). The benefits check for December 2018 was delayed because
17   Steigleman had moved and had not updated her mailing address. (Doc. 131-9 at 72).
18          Throughout the handling of Steigleman’s claim from September 2017 through
19   January 2019, there were internal discussions at Symetra and mgc regarding the payment
20   of Steigleman’s benefits.     Those discussions indicate mgc and Symetra were very
21   concerned at the expense of paying Steigleman’s claim until June 2035. Viewed in the
22   light most favorable to Steigleman, the internal discussions reflect an effort to find grounds
23   to deny Steigleman’s claim. For example, in February 2018, an mgc employee sent an
24   email to Symetra stating Steigleman’s claim had always been considered “suspect.” (Doc.
25   142-5 at 25). The mgc employee stated the claim needed “serious investigating” because
26   Steigleman’s “social media pages . . . show a pretty active individual to include the recent
27   Valentine’s Day.” (Doc. 142-5 at 25). A Symetra employee responded and asked for
28   clarification about how mgc wanted Symetra to “approach” Steigleman’s claim. (Doc.


                                                 -9-
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 10 of 27



 1   142-5 at 25). Another email in February 2018 between Symetra employees noted “no
 2   payment has been made yet so that’s good news!” (Doc. 142-5 at 17). According to
 3   Steigleman, these communications “reveal the profit-motive behind Symetra’s bad faith
 4   conduct.” (Doc. 140 at 9).
 5         C. Steigleman Files Suit
 6         In February 2019, Steigleman filed the present suit. The complaint alleged state-
 7   law claims for breach of contract and bad faith. (Doc. 1 at 8). The complaint also alleged
 8                Ms. Steigleman’s long term disability insurance claim is not
                  governed by or subject to the Employee Retirement Income
 9                Security Act of 1974 (ERISA), nor does the Policy assert or
                  advise that disputes or appeals are subject to ERISA.
10
11   In answering the complaint, Symetra admitted the long-term disability policy “is not
12   governed by the Employee Retirement Income Security Act of 1974.” (Doc. 8 at 2).
13   Symetra later filed an amended answer containing the same admission. (Doc. 24 at 2). A
14   few months later, however, Symetra sought leave to amend its answer for a second time.
15   (Doc. 27).   Symetra explained it had recently “learned information” that indicated
16   Steigleman’s coverage was subject to ERISA. (Doc. 27 at 1). Steigleman opposed the
17   motion to amend but the Court allowed the amendment. In doing so, the Court stated the
18   applicability of ERISA would be resolved after full briefing in an appropriate motion.
19   (Doc. 44 at 5). The parties then proceeded with discovery and, in July 2020, Symetra filed
20   its motion for summary judgment. (Doc. 131).
21                                         ANALYSIS
22         Symetra’s motion for summary judgment argues ERISA preempts Steigleman’s
23   state-law claims and, if ERISA does not apply, Steigleman lacks sufficient evidence
24   supporting her claims. Viewing the facts in the light most favorable to Steigleman, ERISA
25   preempts Steigleman’s claims. But even if ERISA did not, Steigleman lacks sufficient
26   evidence supporting her state-law claims.
27         A. ERISA Applies
28         According to Symetra, ERISA preempts Steigelman’s claims based on two


                                                 - 10 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 11 of 27



 1   arguments. First, Steigleman Insurance Agency, LLC, “established and sponsored an
 2   ERISA-governed welfare benefit plan” when “[i]t purchased disability insurance” for
 3   Steigleman and her employees. (Doc. 131 at 9). Second, TAA was an “employee
 4   organization” that “established and sponsored an ERISA welfare benefit plan” when it
 5   offered insurance packages to its members. (Doc. 131 at 9). The first argument is more
 6   straightforward, and dispositive, so the Court need not reach the second argument.4
 7          The parties agree that if Steigleman’s disability coverage was part of an “employee
 8   benefit plan,” as that term is defined in ERISA, her state law claims cannot proceed. See
 9   Zavora v. Paul Revere Life Ins. Co., 145 F.3d 1118, 1120 (9th Cir. 1998) (“ERISA broadly
10   preempts state law that relates to ‘any employee benefit plan’ as described in the statute.”)
11   (quoting 29 U.S.C. § 1144(a)). Pursuant to the statutory definition, an “employee benefit
12   plan” is “any plan, fund, or program . . . established or maintained by an employer . . . for
13   the purpose of providing for its participants or their beneficiaries, through the purchase of
14   insurance . . . benefits in the event of . . . disability.” 29 U.S.C. § 1002(1). This “fairly
15   tautological definition” provides little assistance in that it defines “employee benefit plan”
16   as including “any plan.” Bassiri v. Xerox Corp., 463 F.3d 927, 933 (9th Cir. 2006); Scott
17   v. Gulf Oil Corp., 754 F.2d 1499, 1503 (9th Cir. 1985).
18          The Ninth Circuit has adopted criteria for a court to assess whether a particular
19   arrangement qualifies as a “plan” under the statutory definition. Golden Gate Rest. Ass’n
20   v. City & Cty. of San Francisco, 546 F.3d 639, 651 (9th Cir. 2008). Determining whether
21   a particular arrangement qualifies under those criteria “is a question of fact, to be answered
22   in light of all the surrounding facts and circumstances from the point of view of a
23   reasonable person.” Kanne v. Connecticut Gen. Life Ins. Co., 867 F.2d 489, 492 (9th Cir.
24   1988). But it does not take much for an employer to establish an ERISA plan. “An
25
     4
      When presented with an almost identical set of facts, a district judge in Tucson concluded
26   ERISA did not apply to disability insurance purchased by a different insurance agency.
     Adams v. Symetra Life Ins. Co., No. CV-18-00378-TUC-JGZ-LAB, 2020 WL 6441034, at
27   *3 (D. Ariz. Nov. 3, 2020). That conclusion, however, appears to have been premised on
     a finding that Symetra waived its argument that ERISA applied once the insurance agency
28   at issue extended coverage to the owner of the insurance agency and its employees. Id.
     There is no argument by Steigleman that Symetra waived the argument here.

                                                 - 11 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 12 of 27



 1   employer . . . can establish an ERISA plan rather easily. Even if an employer does no more
 2   than arrange for a ‘group-type insurance program,’ it can establish an ERISA plan, unless
 3   it is a mere advertiser who makes no contributions on behalf of its employees.” Credit
 4   Managers Ass’n of S. California v. Kennesaw Life & Acc. Ins. Co., 809 F.2d 617, 625 (9th
 5   Cir. 1987). Thus, an employer might establish an ERISA-governed plan but fail to comply
 6   with ERISA’s many requirements. An employer’s non-compliance with ERISA would
 7   not, however, exempt the plan from ERISA coverage. Rather, it would “merely indicate[]
 8   a failure . . . to comply with ERISA.” Scott v. Gulf Oil Corp., 754 F.2d 1499, 1503 (9th
 9   Cir. 1985).
10          Crucially for present purposes, the regulation implementing the statutory definition
11   of “employee benefit plan” explains the definition does not include “any plan, fund or
12   program . . . under which no employees are participants covered under the plan.” 29 C.F.R.
13   § 2510.3-3(b). And “[n]either an owner of a business nor a partner in a partnership can
14   constitute an ‘employee’ for purposes of determining the existence of an ERISA plan.”
15   Peterson v. Am. Life & Health Ins. Co., 48 F.3d 404, 407 (9th Cir. 1995). Accordingly, if
16   a particular arrangement covers only the owner of a business, that arrangement necessarily
17   is not an “employee benefit plan” covered by ERISA. Id. If, however, an arrangement
18   satisfies the statutory definition but covers “working owners and their nonowner
19   employees,” that arrangement “fall[s] entirely within ERISA’s compass.” Raymond B.
20   Yates, M.D., P.C. Profit Sharing Plan v. Hendon, 541 U.S. 1, 21 (2004).
21          In the present case, the parties do not argue about the Ninth Circuit criteria for
22   determining if an “employee benefit plan” is at issue. Instead, the arguments center on the
23   fact that when Steigleman (or Steigleman Insurance Agency) first purchased disability
24   coverage from Symetra, the only individual covered was Steigleman, the owner of the
25   business.5 Therefore, the parties seem to agree ERISA did not apply to Steigleman’s
26   disability coverage at that time. “Years later,” and prior to the relevant events in this
27
     5
      There is no evidence in the record establishing this fact. However, the parties’ arguments
28   assume ERISA did not apply initially and, for purposes of summary judgment, the Court
     will do the same.

                                               - 12 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 13 of 27



 1   lawsuit, Steigleman Insurance Agency let two of its employees apply for various benefits
 2   offered through TAA, including disability coverage from Symetra. Those employees opted
 3   for some of the benefits, including disability coverage. Steigleman Insurance Agency then
 4   paid “the premiums for [those] staff-LTD policies.” (Doc. 140 at 15). Thus, as of 2016,
 5   Steigleman Insurance Agency was paying Symetra for long-term disability insurance
 6   covering Steigleman and two employees.
 7          Once Steigleman Insurance Agency offered its employees coverage under the
 8   Symetra disability policy, and began paying the associated premiums, it would be strange
 9   to conclude there was not an ERISA plan, of some type, in the picture. From the
10   employees’ perspective, their employer had created a program, that was maintained and
11   paid for by their employer, for the purpose of providing benefits in the event the employees
12   became disabled. That tracks, exactly, the statutory definition of “employee benefit plan.”
13   29 U.S.C. § 1002(1). And the fact that Steigleman Insurance Agency paid the premiums
14   for its employees means it cannot take shelter in the “safe harbor” that exempts “certain
15   group or group-type insurance programs” from being subject to ERISA. 29 C.F.R. §
16   2510.3-1(j). See also Stuart v. UNUM Life Ins. Co. of Am., 217 F.3d 1145, 1153 (9th Cir.
17   2000) (failure to satisfy one of the regulatory requirements takes arrangement outside of
18   safe harbor).6
19          Steigleman does not squarely attack any aspect of applying the statutory definition
20   of “employee benefit plan” to the disability arrangement at Steigleman Insurance Agency
21   as of 2016. (Doc. 140 at 15-16). Instead, she argues “[a] policy subject to ERISA when
22   established may remain so even if it subsequently covers no employees, but non-ERISA
23   policies do not convert to ERISA when employees gain coverage.” 7 (Doc. 140 at 16).
24   6
       The failure to meet the safe harbor does not mean the arrangement automatically qualifies
     as an ERISA plan. See Zavora v. Paul Revere Life Ins. Co., 145 F.3d 1118, 1121 (9th Cir.
25   1998) (noting failure to meet the safe harbor “is not conclusive” evidence of an ERISA
     plan). However, “an employer’s payment of a portion of the insurance premium is a
26   significant factor for determining the existence of an ERISA plan.” Crull v. GEM Ins. Co.,
     58 F.3d 1386, 1390 (9th Cir. 1995).
27   7
       Ninth Circuit authority on the applicability of ERISA at various points in time is very
     difficult to reconcile. Part of the confusion stems from the Ninth Circuit using inexact
28   language when describing the continued application of ERISA. See Waks v. Empire Blue
     Cross/Blue Shield, 263 F.3d 872, 875 (9th Cir. 2001) (attempting to clarify “dicta in . . .

                                                - 13 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 14 of 27



 1   Steigleman does not cite any authority reaching this conclusion and it cannot be right.8
 2   Accepting Steigleman’s position would create a large loophole in ERISA’s coverage. For
 3   example, if a health insurance policy originally covered only the owner of a small
 4   company, that policy would, of course, not be subject to ERISA. But if the small company
 5   prospered, hired thousands of employees, and extended coverage to those employees under
 6   the same health insurance policy, it would be quite strange to conclude ERISA did not
 7   apply to the employees’ coverage.
 8          Accordingly, Steigleman’s argument that ERISA will never apply to a particular
 9   arrangement based on events subsequent to the arrangement’s origins is not persuasive.
10   The argument Steigleman likely means to make, but does not do so clearly, is that what
11   occurred with the disability coverage offered by Steigleman Insurance Agency was the
12   creation of two distinct “plans.” The first plan, involving disability coverage only for
13   Steigleman, was a non-ERISA plan. The second plan, involving disability coverage for
14   the employees, was an ERISA-governed plan. There is some Ninth Circuit authority
15   generally supportive of not bundling together all “plans” offered by a company and labeling
16   that bundle a single ERISA-governed plan. But that authority does not help Steigleman.
17          In LaVenture v. Prudential Ins. Co. of Am., 237 F.3d 1042 (9th Cir. 2001), a husband
18   and wife were the sole shareholders of a commercial printing company. The company
19
     earlier case law” regarding the applicability of ERISA). The Ninth Circuit has also
20   reasoned that different rules regarding ERISA coverage apply when there is a pension plan,
     instead of an employee welfare benefit plan, at issue. See In re Stern, 345 F.3d 1036, 1041
21   (9th Cir. 2003) (concluding the different types of plans may be “outcome determinative”
     for assessing whether ERISA continues to apply).
22   8
        The Court is aware, however, of at least one case that lends support to Steigleman’s
     position. That case stated “Logically, if an ERISA plan cannot be converted into a non-
23   ERISA plan by the departure of an employee, neither should a non-ERISA plan be
     convertible into an ERISA plan by the later arrival of employees (especially when those
24   employees participate in a different policy purchased at a different time for a different
     purpose).” Stenger v. Provident Life & Acc. Ins. Co., 121 F. Supp. 2d 1238, 1248 (E.D.
25   Wis. 2000). This statement is not persuasive. To begin, “logic” does not require any
     particular outcome of the two different sequences regarding ERISA coverage. There is
26   nothing “illogical” about treating two different sequences differently. More importantly,
     it is undisputed some ERISA plans are converted into non-ERISA plans by the departure
27   of an employee. See In re Lowenschuss, 171 F.3d 673, 680 (9th Cir. 1999) (rejecting
     argument that ERISA plan “could not lose its ERISA status merely by the attrition of all”
28   employees); In re Stern, 345 F.3d 1036, 1041 (9th Cir. 2003) (holding a plan’s status under
     ERISA must be “made as of the bankruptcy filing date”).

                                               - 14 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 15 of 27



 1   “purchased a health insurance policy covering only” the husband and wife. Id. at 1043.
 2   Two years later, the company purchased disability insurance to cover the husband and wife.
 3   One year after that, the company hired its “first full-time employee and provided company
 4   paid health insurance to the new employee.” Id. at 1044. The company “did not, however,
 5   offer the new employee disability insurance.” Id. The company subsequently hired more
 6   employees, also offering them “health insurance but not disability insurance.” Id. Later,
 7   the wife filed a claim for disability benefits. When the claim was denied, the wife filed
 8   suit, alleging numerous state-law claims. The issue for the Ninth Circuit was whether
 9   ERISA applied to the disability policy.
10          The Ninth Circuit began by noting ERISA’s definition regarding an “employee
11   welfare benefit plan” did not reach plans where “no employees are participants.” Id. at
12   1045. Because the parties agreed the disability policy covered only the owners and not any
13   employee, it was clear “that if the only policy at issue . . . were the disability policy, it
14   would not be subject to ERISA.” Id. But there were other policies potentially involved.
15   The argument for extending ERISA coverage to the disability policy was “that the
16   disability insurance policy became an ERISA employee benefit plan when the [owners]
17   provided health benefits to their employees.” Id. In other words, “once the business
18   offered a welfare benefit plan subject to ERISA all the benefits offered by the business
19   became subject to ERISA.” Id. The Ninth Circuit rejected this attempt to bundle different
20   arrangements together, explaining “a company may offer more than one benefit plan, one
21   covering only the owner of the business and the other covering the business’s employees,
22   and maintain those two plans as independent plans under ERISA.” Id. The Ninth Circuit
23   did not explain what was required for two plans to retain their status as “independent
24   plans.” Id. Instead, the court merely noted there was “no evidence to establish that the
25   disability policy and health plan were intertwined so as to constitute one overall benefit
26   plan.” Id.
27          It appears LaVenture is the best available Ninth Circuit authority regarding multiple
28   benefits arrangements not being bundled together as a single ERISA plan. Other Courts of


                                                - 15 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 16 of 27



 1   Appeal, however, have also analyzed the issue. Unfortunately, those cases do not present
 2   an entirely coherent picture. A trio of cases from the Fifth Circuit illustrate the difficulties
 3   within a single circuit.
 4             In Robertson v. Alexander Grant & Co., 798 F.2d 868, 871 (5th Cir. 1986), the Fifth
 5   Circuit addressed a situation where a partnership had two retirement plans. The first plan
 6   covered only partners while the second plan, with “nearly identical” terms, covered
 7   employees of the partnership. A partner later sued, claiming he was entitled to retirement
 8   benefits pursuant to ERISA. The partnership argued ERISA did not cover retirement plans
 9   providing benefits only to partners and, therefore, the partner could not invoke ERISA
10   when seeking benefits. The partner responded that the two separate retirement plans were
11   “really one plan.” Id. The Fifth Circuit rejected the partner’s position, reasoning “the
12   plans, however similar, [were] two separate plans.” Id. Thus, ERISA did not apply to the
13   plan covering only partners.
14             Years later, the Fifth Circuit distinguished Robertson in a case involving disability
15   insurance. In House v. American United Life Ins. Co., 499 F.3d 443 (5th Cir. 2007), a law
16   firm purchased a “multi-class group insurance policy.” Id. at 451. That policy provided
17   coverage to three classes: non-attorney employees, non-partner attorneys, and partners. Id.
18   at 446. The policy provided one definition of “total disability” for the non-attorney
19   employees and another definition for the partner and non-partner attorneys. The partners
20   paid the premiums for their coverage while the law firm paid the premiums for everyone
21   else. Id. at 449. The disability benefits were the same for everyone covered. Id. at 446.
22   When a partner became disabled and sued, asserting only state-law claims, the question
23   was whether the partner’s disability policy was “a benefit plan regulated by ERISA.” Id.
24   at 448.
25             The Fifth Circuit concluded the “partner-class disability coverage” was subject to
26   ERISA because it “was part of a comprehensive employee welfare benefit plan covering
27   both partners and employees.” Id. at 451-52. The coverage “was bargained and paid for
28   as a package by the firm” with “the only distinctions between classes” being the way “pre-


                                                   - 16 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 17 of 27



 1   disability earnings” were calculated for the partners and a “more generic disability
 2   description” being applicable to the non-attorney participants.” Id. at 452. In the Fifth
 3   Circuit’s view, it would be inappropriate to split the disability insurance arrangement into
 4   ERISA-covered and ERISA-exempt components because doing so would require “some
 5   insureds to pursue benefits under state law while requiring others covered by the identical
 6   policy to proceed under ERISA.” Id. Thus, the disability coverage for the partner was
 7   “part of an ERISA plan” and his state-law claims were preempted. Id. at 452-53. In
 8   addressing why Robertson did not dictate a different outcome, the court stated the disability
 9   classes were not “separate and distinct plans.” Id. at 451. Instead, the disability coverage
10   for partners and others were “sufficiently related and intertwined as to constitute one
11   overall benefit plan.” Id. at 452.
12          Finally, in Boos v. AT&T, Inc., 643 F.3d 127, 131 (5th Cir. 2011), the Fifth Circuit
13   addressed an attempt to impose ERISA on a unique retirement benefit granted to former
14   employees of a telephone company. That company had established a practice of offering
15   “discounted telephone services for [its] employees and retirees” who lived in particular
16   regions and “reimbursement in the same amount” for retirees living outside the designated
17   regions. Some retirees sued, claiming the practice established an ERISA pension plan and
18   the company had “failed to follow ERISA regulations for pension plans.” Id. at 128.
19   Importantly, the plaintiffs conceded that for the retirees living in the designated areas, the
20   discounted telephone service was “not a pension plan” subject to ERISA. But the plaintiffs
21   argued the reimbursement paid to retirees living outside the designated regions was an
22   ERISA pension plan. In other words, the plaintiffs argued the practice had created two
23   distinct plans: a non-ERISA plan and an ERISA plan. The Fifth Circuit did not agree.
24          According to the Fifth Circuit, “[w]hether a benefit plan is a single plan or multiple
25   plans is determined by employer intent.” Id. at 132. In determining “whether an employer
26   intended a benefit program to consist of one or multiple plans,” courts consider “whether
27   the plan is located in one or multiple plan documents,” whether the plan documents “show
28   an intent to create a single plan or multiple plans,” “whether the benefits are separately


                                                 - 17 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 18 of 27



 1   funded,” “whether the offered benefit is the same,” and whether the plans are administered
 2   separately. Id. After considering these factors, the Fifth Circuit concluded the practice
 3   regarding discounted telephone service or reimbursement of telephone service was “a
 4   single plan,” not subject to ERISA. Id.
 5          While the Fifth Circuit was struggling with the application of ERISA to multiple
 6   benefits arrangements, the Sixth, Tenth, and Eleventh Circuits were doing the same. In
 7   Loren v. Blue Cross & Blue Shield of Mich., 505 F.3d 598 (6th Cir. 2007), the question
 8   was whether the “different ERISA-regulated health benefit coverage alternatives” offered
 9   by two employers should be viewed as separate ERISA plans or all part of the “same
10   ERISA plan.” Id. at 602-03. The distinction was important in terms of whether the
11   plaintiffs could sue particular defendants under ERISA. The Sixth Circuit concluded there
12   was insufficient evidence that the “plans were intended to operate as separate plans, or
13   operated as such in practice.” Id. at 605. The Sixth Circuit placed special emphasis on the
14   fact that the employers had “registered only one plan document with one ERISA
15   identification number” with the Department of Labor. Id. at 606. Moreover, there was no
16   other evidence of an “intent . . . to establish multiple plans.” Id.
17          In Chiles v. Ceridian Corp., 95 F.3d 1505, 1509 (10th Cir. 1996), the dispute
18   involved an employer who provided its employees “health and dental coverage, life
19   insurance and disability benefit insurance.” There were separate “plan documents for each
20   of the four benefit programs.” Id. Because the plaintiffs wished to rely on language in the
21   health care arrangement when interpreting an aspect of the long-term disability
22   arrangement, they argued “that all four of the benefit plan documents really constitute one
23   ERISA plan.” Id. at 1511. The Tenth Circuit rejected that argument, reasoning the
24   employer “intended to create separate plans,” each plan had “different ERISA
25   identification numbers,” the plans did not “share the same administrator or trust,” and “the
26   language of the plans documents” made it “clear” the employer “intended to establish four
27   different plans.” Id.
28          Finally, the Eleventh Circuit addressed the situation of a dentist who purchased


                                                 - 18 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 19 of 27



 1   different benefits for himself and his employees. In Slamen v. Paul Revere Life Ins. Co.,
 2   166 F.3d 1102 (11th Cir. 1999), the dentist owned his own dental practice. In 1981, that
 3   “dental practice established a health plan providing health and life insurance coverage . . .
 4   for [the dentist] and his employees.” Id. at 1103. In 1985, the dental practice had purchased
 5   a disability insurance policy covering the dentist but none of his employees. The Eleventh
 6   Circuit concluded the arrangement providing benefits to employees qualified as an
 7   “employee welfare benefit plan” under ERISA but the disability coverage did not. Citing
 8   an earlier decision, the court explained “non-ERISA benefits do not fall within ERISA’s
 9   reach merely because they are included in a multibenefit plan along with ERISA benefits.”
10   Id. at 1105 (quoting Kemp v. IBM Corp, 109 F.3d 708, 713 (11th Cir. 1997)). Because there
11   was no evidence “showing that the two programs [were] related,” the disability
12   arrangement was not subject to ERISA. Id. at 1106. See also Caltagirone v. N.Y. Cmty.
13   Bancorp, Inc., 257 F. App’x 470, 474 (2d Cir. 2007) (noting plans were separate because
14   they had “separate written plan documents” and filed separate forms with the Department
15   of Labor).9
16          Based on these cases, deciding whether Steigleman Insurance Agency had one
17   ERISA-governed plan covering Steigleman and her employees or one ERISA-governed
18   plan covering employees and one non-ERISA-governed plan covering only Steigleman
19
            9
              Other district courts have also addressed this situation. In Ober v. Berkshire Life
20
     Ins. Co., No. 1:06-CV-169, 2008 WL 11342559 (E.D. Tenn. Jan. 18, 2008), a small
21   company purchased a disability insurance policy covering its sole owner and sole
     employee. Later, the company hired other employees and offered those employees “health
22
     insurance, dental insurance, and a 401(k) retirement savings program.” Id. at *2. The
23   employees were not offered disability coverage. When the owner sought benefits under
     the disability policy, the court had to decide if ERISA applied. The court concluded there
24   was “no doubt that the health insurance, dental insurance, and 401(k) program . . .
25   constituted an ERISA employee benefit plan.” Id. at *5. But the disability policy was
     “completely independent and separate” from the employee benefit plan. Therefore, ERISA
26   did not apply. See also Talley v. Kansas City Life Ins. Co., No. 1:05-CV-190, 2006 WL
27   482412, at *4 (E.D. Tenn. Feb. 28, 2006) (deeming disability policy covering owner not
     subject to ERISA because it was not offered to employees and employees had non-
28   disability benefits “through different insurers”).


                                                - 19 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 20 of 27



 1   comes down to a practical assessment of employer intent coupled with an assessment of
 2   the extent to which the two disability insurance arrangements were “intertwined.” Based
 3   on her briefing and the evidence in the record, there is no evidence Steigleman had any
 4   particular intent in establishing the various benefits arrangements. That is, Steigleman did
 5   not have an intent to create an ERISA-plan covering her employees nor did Steigleman
 6   have an intent that her non-ERISA covered benefits remain distinct from those offered to
 7   her employees. Rather, it appears Steigleman simply did not consider ERISA at all.
 8          Because there is no evidence of Steigleman’s intent, the Court must look to the
 9   extent the two disability arrangements were “intertwined.” And on that front, the Court
10   has not located any authority where a court examined facts like the present and concluded
11   there were multiple plans at issue. The cases involving multiple plans where courts
12   concluded ERISA did not apply to one plan involved different types of benefits being
13   offered to the owner and employees, often from different insurers. For example, an
14   employer offering health insurance coverage to its employees will not result in ERISA
15   applying to the disability insurance coverage offered only to the owner. LaVenture v.
16   Prudential Ins. Co. of Am., 237 F.3d 1042 (9th Cir. 2001); Slamen, 166 F.3d at 1105. But
17   here, the putatively separate plans were for the same type of benefits, through the same
18   insurer, all paid for by Steigleman Insurance Agency. The plans had slight differences,
19   such as the maximum benefit payable to Steigleman versus her employees, but those
20   differences pale in comparison to the difference between for example, health insurance and
21   disability insurance. The closest available authority appears to be House v. American
22   United Life Ins. Co., where the Fifth Circuit concluded various “classes” of disability
23   insurance, from the same insurer, had to be viewed as a single ERISA-governed plan. 499
24   F.3d 443 (5th Cir. 2007). The same result is merited here. Steigleman Insurance Agency
25   offered a single ERISA-governed plan regarding disability benefits.                Therefore,
26   Steigleman’s state-law claims are preempted.
27          The conclusion that ERISA preempts Steigleman’s state-law claims requires the
28   Court interpret the currently pending claims “as the correct federal claim[s], or else dismiss


                                                 - 20 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 21 of 27



 1   [the claims] with leave to formally replead the claim under federal law.” Hansen v. Grp.
 2   Health Coop., 902 F.3d 1051, 1058 (9th Cir. 2018). Given that no benefits have been
 3   denied, it is not clear whether Steigleman has any viable ERISA-based claims. To make
 4   things clear, the Court will require repleading. The parties shall confer and file a joint
 5   status report indicating a proposed deadline for Steigleman to do so.
 6          B. Insufficient Evidence of Bad Faith
 7          Symetra also argues that, assuming ERISA does not apply, Steigleman does not
 8   have sufficient evidence establishing the tort of bad faith. There is evidence Symetra and
 9   its related entities were skeptical of Steigleman’s claim and the cost of her claim was
10   viewed negatively. But Symetra’s initial decision to deny the claim was based on the
11   opinion of Steigleman’s own treating physician. Symetra eventually approved the claim
12   once the treating physician revised his opinion. Symetra’s other actions, such as informing
13   Steigleman of a possible limitation or investigating if she had started working again, were
14   objectively reasonable. A viable claim for bad faith under Arizona law requires more than
15   what Steigleman offers.10
16          Under Arizona law, “[a]n insurer acts in bad faith when it unreasonably investigates,
17   evaluates, or processes a claim (an ‘objective’ test), and either knows it is acting
18   unreasonably or acts with such reckless disregard that such knowledge may be imputed to
19   it (a ‘subjective’ test).” Nardelli v. Metro. Grp. Prop. & Cas. Ins. Co., 277 P.3d 789, 794-
20   95 (Ariz. Ct. App. 2012). An attempt by an insurer “to gain unfair financial advantage of
21   its insured through conduct that invades the insured’s right to honest and fair treatment” is
22   enough to support bad faith claim. Zilisch v. State Farm Mut. Auto. Ins. Co., 995 P.2d 276,
23
     10
        Steigleman has a separate claim for breach of contract but the basis of that claim is not
24   clear. It is undisputed that, after some delay, Symetra approved Steigleman’s claim and
     began paying benefits. Symetra has continued paying benefits during this litigation. Thus,
25   there does not appear to be any failure by Symetra that is cognizable under a breach of
     contract theory. At the very least, Symetra argued Steigleman’s breach of contract claim
26   failed “because she is being paid [the] monthly benefits” promised by the contract. (Doc.
     131 at 15). Steigleman responded that “the evidence . . . defeats summary judgment on
27   breach of contract” but she did not provide any elaboration pertinent to her contract claim.
     (Doc. 140 at 9). Instead, Steigleman focused on the evidence regarding her bad faith claim.
28   Thus, assuming ERISA does not apply, Symetra is entitled to summary judgment on the
     breach of contract claim.

                                                - 21 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 22 of 27



 1   279–80 (2000).     Forcing an “insured to go through needless adversarial hoops” or
 2   “delay[ing] claims hoping that the insured will settle for less” will also suffice. Id. But a
 3   bad faith claim must be premised on more than “[m]ere mistake and inadvertence.” Miel
 4   v. State Farm Mut. Auto. Ins. Co., 912 P.2d 1333, 1339 (Ariz. Ct. App. 1995). And when
 5   the facts viewed in the light most favorable to the insured establish the insurer had an
 6   “objectively reasonable basis” for its actions, summary judgment should be granted.
 7   Lennar Corp. v. Transamerica Ins. Co., 256 P.3d 635, 641 (Ariz. Ct. App. 2011); Regal
 8   Homes, Inc. v. CNA Ins., 171 P.3d 610, 622 (Ariz. Ct. App. 2007) (affirming grant of
 9   summary judgment on bad faith claim where insurer’s decision “though ultimately
10   incorrect, was reasonable”).
11          In opposing summary judgment on her bad faith claim, Steigleman points to actions
12   that can be broadly divided into four categories: 1) events before the initial claim denial in
13   October 2017; 2) the limited approval of her claim in December 2017; 3) the suspension
14   of her benefits in December 2018; and 4) internal communications. While the entire course
15   of events must be kept in mind when evaluating Symetra’s behavior, looking at these
16   categories in detail establish there is no evidence of objectively unreasonable behavior nor
17   is there evidence Symetra subjectively knew it was acting unreasonably or that Symetra
18   was acting with reckless disregard of Steigleman’s interests.
19          1. Initial Denial
20          It is not entirely clear where Steigleman believes Symetra went wrong in its
21   behavior leading up to the denial of her claim on October 26, 2017. Steigleman’s main
22   contention appears to be that Symetra should have handled the records received from Dr.
23   Ehteshami’s office differently. It is undisputed the records originally received from Dr.
24   Ehteshami’s office indicated Steigleman was not disabled. Normally, an insurer is faulted
25   for not deferring to the treating physician. Cf. Black & Decker Disability Plan v. Nord,
26   538 U.S. 822, 832 (2003) (addressing rule of giving “special weight” to treating physician).
27   Here, however, Steigleman argues Symetra acted in bad faith by deferring to Dr.
28   Ehteshami’s statement that she could work full time. According to Steigleman, accepting


                                                 - 22 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 23 of 27



 1   the information from Dr. Ehteshami required “turning a blind eye to the rest of the medical
 2   evidence.” (Doc. 140 at 9). But it is not clear what constitutes “the rest of the medical
 3   evidence” Steigleman has in mind. See Fed. R. Civ. P. 56(c) (requiring citation “to
 4   particular parts of materials in the record”).
 5          The original notes from Steigleman’s June 14, 2017, visit with Dr. Ehteshami did
 6   not indicate Steigleman had significant limitations or any decrease in strength. The form
 7   completed by Dr. Ehteshami’s office in September 2017 explicitly stated Steigleman had
 8   been released to return to work as of August 30, 2017, three months after her surgery. The
 9   information in the notes and form was not patently incorrect. That is, it was certainly
10   possible Steigleman could have recovered to the point of resuming work three months after
11   her surgery. And Symetra even called Dr. Ehteshami’s office to clarify the information it
12   received and was told the form represented Dr. Ehteshami’s independent evaluation
13   through “testing,” instead of merely Steigleman’s own view of her limitations.
14          Beyond the incorrect information from Dr. Ehteshami, at the time it made its initial
15   claim decision Symetra also had the records from Steigleman’s physical therapy sessions.
16   Those records indicated Steigleman was improving over the summer of 2017 and do not
17   contain any obvious indication that Steigleman remained incapable of working. The
18   records from Nurse Trujillo did report more restrictions than the other available
19   information. But Nurse Trujillo stated Steigleman’s return to work would be handled by
20   Dr. Ehteshami. Given the evidence available to Symetra, it was objectively reasonable to
21   issue the denial on October 26, 2017.
22          Steigleman attempts to undermine the reasonableness of the October 26 denial by
23   arguing Symetra should have made greater efforts to obtain additional records from Dr.
24   Ehteshami before making its decision. It is undisputed, however, that on October 13, 2017,
25   Symetra requested Dr. Ehteshami’s office send updated records. (Doc. 141-6 at 9). As of
26   October 26, Dr. Ehteshami’s office had not done so. According to Steigleman, Symetra
27   should have waited longer for the records. Like her complaint that Symetra should have
28   rejected Dr. Ehteshami’s opinion, Steigleman’s argument that Symetra should have waited


                                                 - 23 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 24 of 27



 1   longer is directly contrary to what most insureds argue. Normally, an insured complains
 2   of undue delay in claims handling. But here Steigleman points to the lack of additional
 3   delay as evidence of bad faith.
 4          Steigleman does not cite any authority requiring an insurer wait, potentially
 5   indefinitely, for a provider to send updated records. As explained by a Symetra employee
 6   during a deposition, the October 26 denial was issued because, as of that date, Steigleman’s
 7   claim “had been pending for about three months” and Symetra wanted to “get [Steigleman]
 8   a decision.” (Doc. 141-6 at 12). When a claim has already been pending for three months,
 9   it is not objectively unreasonable for an insurer to request a physician provide updated
10   records, wait two weeks, and when no records are forthcoming, issue a decision on the
11   available evidence.11 There is no genuine dispute of material fact that Symetra had an
12   objectively reasonable basis for issuing the initial denial on October 26.
13          2. Acceptance with Limitation
14          After the initial denial, Steigleman spoke with Dr. Ehteshami’s office. The record
15   does not disclose what happened but it is undisputed Dr. Ehteshami’s office changed the
16   June 14 appointment notes and also provided a revised form regarding Steigleman’s
17   restrictions. Those revisions indicated Steigleman could not work. After Symetra received
18   this additional information in late December 2017, it conducted a review of the claim.
19   (Doc. 131-3 at 12). Symetra spoke with Dr. Ehteshami’s office on January 26, 2018,
20   regarding the change in his opinions.     (Doc. 131-3 at 11). Symetra then approved the
21   claim on January 31, 2018. (Doc. 131-3 at 9).
22          In approving the claim, Symetra informed Steigleman that, pursuant to her policy,
23   she would receive no more than twelve months of benefits if her disability was “caused or
24   contributed to by . . . special conditions.” (Doc. 131-9 at 19). Believing Steigleman’s
25   11
       Even if Symetra had waited to receive Dr. Ehteshami’s updated records, it is undisputed
     those updated records would have contained very little information. The additional records
26   covered Steigleman’s follow-up appointment with Dr. Ehteshami on October 11, 2017.
     The notes from that appointment state, under the section for “assessment,” “Please see
27   previous note.” And under “plan,” the notes state Steigleman “will continue her activities
     with restrictions” and “will see [Dr. Ehteshami] back subsequently.” (Doc. 131-6 at 39).
28   Steigleman does not explain why these statements, if Symetra had obtained them, would
     have resulted in a different initial decision.

                                                - 24 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 25 of 27



 1   condition might implicate the “special conditions,” Symetra informed Steigleman she was
 2   approved for 12 months of benefits but Symetra would “continue to monitor her claim.”
 3   (Doc. 131-9 at 20). On December 7, 2018, Symetra sent a letter to Steigleman’s counsel
 4   stating it had received “updated medical information, and completed an updated medical
 5   review” and concluded “Steigleman’s disability is not due to a condition limited by the
 6   Special Condition” previously cited. (Doc. 131-9 at 41).
 7          Steigleman argues the letter mentioning the possibility her benefits would be limited
 8   to twelve months is evidence of bad faith. According to Steigleman, the letter is evidence
 9   Symetra has an inappropriate policy of waiting to conduct a full evaluation of the policy’s
10   “special conditions” limitation until “near the end” of the twelve months. (Doc. 140 at 11).
11   During a deposition, a Symetra employee explained the decision regarding the limitation’s
12   applicability is made towards the end of the twelve-month period so that Symetra has the
13   most up-to-date information at the time the limitation may be invoked. When asked why
14   the limitation’s applicability is not decided at the same time the claim is approved, the
15   employee stated it would not be “accurate” to do so “because at that point, how could we
16   know what’s affecting her at the 12-month mark if we are so far ahead of it.” (Doc. 141-6
17   at 77). In any event, despite complaining of Symetra’s policy to delay a decision regarding
18   the limitation’s applicability, the record establishes Symetra conducted an internal review
19   in approximately August 2018 and concluded the limitation would not apply. (Doc. 141-
20   3 at 4). Steigleman was informed of that decision a few months later and it is undisputed
21   the limitation was never used to prevent payment of benefits.
22          As with her other arguments, it is hard to understand why, exactly, Steigleman
23   believes Symetra’s actions constituted bad faith. The approval letter noted that, given the
24   disabling condition, Steigleman’s claim potentially implicated the twelve-month limitation
25   in her policy. Apparently Steigleman believes that by informing her that her benefits might
26   be limited, Symetra acted inappropriately. It is difficult to see how informing an insured
27   of a possible limitation could constitute bad faith. It is undisputed Symetra later reviewed
28   the claim, determined the limitation did not apply, and informed Steigleman of that fact.


                                                - 25 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 26 of 27



 1   Thus, if Symetra had acted exactly the same, except it never informed Steigleman of the
 2   possible twelve-month limitation, Steigleman would have no problem with what occurred.
 3   It was not objectively unreasonable for Symetra merely to disclose to Steigleman her claim
 4   might be subject to a limitation.
 5          3. Suspension of Claim
 6          Steigleman argues Symetra’s December 7, 2018, letter supports her bad faith claim
 7   because it stated, in relevant part, “[w]e have recently been informed that Ms. Steigleman
 8   returned to work November 17, 2018 with Farm Bureau.” (Doc. 131-9 at 41). Based on
 9   that statement, Steigleman’s payments were “suspended” until she provided additional
10   information regarding her new employment.          According to Steigleman, this was a
11   “disingenuous reason[]” and the true reason for the suspension was “to facilitate policy
12   renewal negotiations.” (Doc. 140). Again, Steigleman’s argument is puzzling in light of
13   the undisputed facts.
14          It is undisputed Steigleman had accepted a “Sales Associate” position with a Farm
15   Bureau agent shortly before the December 7, 2018 letter. (Doc. 131-9 at 44). Steigleman
16   explained for that position she had been labeled a “Sales Associate” but her “actual role”
17   was going to be as a “business coach” to an agent. (Doc. 131-9 at 44). That position had
18   fallen through because Steigleman was not willing to spend time in the agent’s office,
19   located “more than 5 hours” from Steigleman’s house. (Doc. 131-9 at 44). Symetra
20   continued to pay benefits after receiving this information. Given Steigleman’s admission
21   that she had accepted a new position, it was not objectively unreasonable for Symetra to
22   suspend her benefits pending the receipt of additional information regarding her new
23   position.
24          4. Internal Communications
25          Finally, Steigleman cites to internal communications allegedly establishing that
26   Symetra’s actions were due to financial self-interest. The internal communications do not
27   change any aspect of the actual handling of Steigleman’s claims. The communications
28   reflect skepticism that Steigleman’s claim was valid and reflect concern over the expected


                                               - 26 -
     Case 3:19-cv-08060-ROS Document 155 Filed 03/01/21 Page 27 of 27



 1   cost of paying Steigleman’s benefits. But Steigleman cannot point to any behavior by
 2   Symetra that was objectively unreasonable given the undisputed evidence. Regardless of
 3   what was being said internally regarding the validity of Steigleman’s claim, the initial
 4   claim denial was based on the opinion of Steigleman’s treating physician that she was not
 5   disabled.   Later, Symetra conducted an investigation of Steigleman’s activities but
 6   continued to pay benefits. And Symetra’s brief suspension of benefits was based on
 7   accurate information that Steigleman had accepted a new job.
 8          An insurer’s internal discussions regarding a claim may, of course, support a bad
 9   faith claim. But internal discussions that do not lead to objectively unreasonable behavior
10   by the insurer are not sufficient evidence of bad faith.              If Symetra’s internal
11   communications reflected skepticism towards her claim and there was no objective basis
12   for such skepticism, the situation would be quite different. But here, Symetra’s actual
13   behavior was objectively reasonable, regardless of the internal discussions. Neither the
14   internal discussions nor the other alleged instances of misconduct establish Symetra acted
15   in bad faith. Therefore, if ERISA did not preempt Steigleman’s claims, they would fail as
16   a matter of law.
17          Accordingly,
18          IT IS ORDERED the Motion for Summary Judgment (Doc. 131) is GRANTED.
19          IT IS FURTHER ORDERED no later than March 10, 2021, the parties shall file
20   a joint statement indicating whether Plaintiff wishes to replead ERISA-based claims. If
21   she does, the parties must provide proposed deadlines for the remainder of this case.
22          Dated this 1st day of March, 2021.
23
24
25                                                        Honorable Roslyn O. Silver
26                                                        Senior United States District Judge

27
28


                                                 - 27 -
